NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DARLENE M. CROAL-MANUEL,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3070
Petition for review of the Merit Syste1ns Protection
B0ard in case no. AT0752110612-I-1.
ON MOTION
ORDER
The Department of Transportation moves to recaption
to name the Mer'it Syste1ns Protection Board as
respondent, and for a 21-day extension of time for the
Board to file its informal response brief from the date of
filing of this court’s order. Croa1-Manue1 does not consent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The

CROA.L-MANUEL V. MSPB 2
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Croal-Manuel’s appeal for lack of
jurisdiction Thus, the Board is the proper respondent in
this petition for revieW.
Accordingly,
IT lS ORDERED THAT2
The motions are granted The revised official caption
is reflected above. The Board should calculate its brief
due date from the date of filing of this order.
FoR THE CoURT --
 0 6 2012 /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Darlene M. Croal-Manuel
Joshua A. Mandlebaum, Esq.
Calvin MorroW, Esq. (Informal Brief Of Petitioner En-
closed)
s21
FILED
U.S. COUHT 0F APPEAi.S FOR
THE FEDERAL C!RCU|`l'
APR 06 2012
JAN HORBALV
CLF.HK